Exhibit 10.1
 
VISTAGEN, INC.
 
1999 STOCK INCENTIVE PLAN

   
    1.           Purposes of the Plan, The purposes of this Stock Incentive Plan
are to attract and retain the best available personnel, to provide additional
incentive to Employees, Directors and Consultants and to promote the success of
the Company's business.
 
    2.           Definitions. As used herein, the following definitions shall
apply:
 
(a) "Administrator" means the Board or any of the Cornrnittees appointed to
administer the Plan.
 
(b) "Applicable Laws" means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal and state securities laws, the corporate laws of California and, to the
extent other than California, the corporate law of the state of the Company's
incorporation, the Code, the rules of any applicable stock exchange or national
market system, and the rules of any foreign jurisdiction applicable to Awards
granted to residents therein.
 
(c) "Award" means the grant of an Option, Restricted Stock or other right or
benefit under the Plan.
 
(d) "Award Agreement" means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.
 
(e) "Board" means the Board of Directors of the Company.
 
(f) "Cause" means, with respect to the termination by the Company or a Related
Entity of the Grantee's Continuous Service, that such termination is for "Cause"
as such term is expressly defined in a then-effective written agreement between
the Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee's: (i) performance of any act or
failure to perform any act in bad faith and to the detriment of the Company or a
Related Entity; (ii) dishonesty, intentional misconduct or material breach of
any agreement with the Company or a Related Entity; or (iii) commission of a
crime involving dishonesty, breach of trust, or physical or emotional harm to
any person.
 
(g) "Code" means the Internal Revenue Code of 1986, as amended.
 
(h) "Committee" means any committee appointed by the Board to administer the
Plan.
 
(i)          "Common Stock" means the common stock of the Company,
 
(j)          "Company" means VistaGen, Inc., a California corporation.
 
(k)     "Consultant" means any person (other than an Employee or a Director,
solely with respect to rendering services in such person's capacity as a
Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
 
(1)      "Continuous Service" means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant,
is not interrupted or terminated. Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or Consultant, or (iii) any change in status as long as the
individual remains in the service of the Company or a Related Entity in any
capacity of Employee, Director or Consultant (except as otherwise provided in
the Award Agreement). An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave. For purposes of
Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
 
(m)    "Corporate Transaction" means any of the following transactions to which
the Company is a party:
 
(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 
-1-

--------------------------------------------------------------------------------

 

 
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company's subsidiary
corporations) in connection with the complete liquidation or dissolution of the
Company;
 
(iii) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company's outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger; or
 
(iv) acquisition by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company's outstanding securities, but excluding any such transaction that the
Administrator determines shall not be a Corporate Transaction.
 
(n)     "Director" means a member of the Board or the board of directors of any
Related Entity.
 
(o)     "Disability" means that a Grantee is permanently unable to cany out the
responsibilities and functions of the position held by the Grantee by reason of
any medically determinable physical or mental impairment. A Grantee will not be
considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its discretion.
 
(p)     "Employee" means any person, including an Officer or Director, who is an
employee of the Company or any Related Entity. The payment of a director's fee
by the Company or a Related Entity shall not be sufficient to constitute
"employment" by the Company.
 
(q)     "Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
(r)      "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:
 
(i) Where there exists a public market for the Common Stock, the Fair Market
Value shall be (A) the closing price for a Share for the last market trading day
prior to the time of the determination (or, if no closing price was reported on
that date, on the last trading date on which a closing price was reported) on
the stock exchange determined by the Administrator to be the primary market for
the Common Stock or the Nasdaq National Market, whichever is applicable or (B)
if the Common Stock is not traded on any such exchange or national market
system, the average of the closing bid and asked prices of a Share on the Nasdaq
Small Cap Market for the day prior to the time of the determination (or, if no
such prices were reported on that date, on the last date on which such prices
were reported), in each case, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or
 
(ii) In the absence of an established market for the Common Stock of the type
described in (i), above, the Fair Market Value thereof shall be determined by
the Administrator in good faith and in a manner consistent with Section
260.140.50 of Title 10 of the California Code of Regulations.
 
(s)     "Good Reason" means the occurrence after a Corporate Transaction of any
of the following events or conditions unless consented to by the Grantee:
 
(i) (A) a change in the Grantee's status, title, position or responsibilities
which represents an adverse change from the Grantee's status, title, position or
responsibilities as in effect at any time within six (6) months preceding the
date of a Corporate Transaction or at any time thereafter or (B) the assignment
to the Grantee of any duties or responsibilities which are inconsistent with the
Optionee's status, title, position or responsibilities as in effect at any time
within six (6) months preceding the date of a Corporate Transaction or at any
time thereafter;
 
(ii) reduction in the Grantee's base salary to a level below that in effect at
any time within six (6) months preceding the date of a Corporate Transaction or
at any time thereafter; or
 
(iii) requiring the Grantee to be based at any place outside a 50-mile radius
from the Grantee's job location prior to the Corporate Transaction except for
reasonably required travel on business which is not materially greater than such
travel requirements prior to the Corporate Transaction.
 
 
-2-

--------------------------------------------------------------------------------

 

         (t)  "Grantee" means an Employee, Director or Consultant who receives
an Award under the Plan.
 
(u)     "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
 
(v)     "Non-Qualified Stock Option" means an Option not intended to qualify as
an Incentive Stock Option.
 
(w)    "Officer" means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
 
(x)     "Option" means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.
 
(y)     "Parent" means a "parent corporation," whether now or hereafter
existing, as defined in Section 424(e) of the Code.
 
(z)     "Plan" means this 1999 Stock Incentive Plan.
 
(aa)    "Post-Termination Exercise Period" means the period specified in the
Award Agreement of not less than three (3) months commencing on the date of
termination (other than termination by the Company or any Related Entity for
Cause) of the Grantee's Continuous Service, or such longer period as may be
applicable upon death or Disability.
 
(bb)    "Registration Date" means the first to occur of (i) the closing of the
first sale to the general public of (A) the Common Stock or (B) the same class
of securities of a successor corporation (or its Parent) issued pursuant to a
Corporate Transaction in exchange for or in substitution of the Common Stock,
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended;
and (ii) in the event of a Corporate Transaction, the date of the consummation
of the Corporate Transaction if the same class of securities of the successor
corporation (or its Parent) issuable in such Corporate Transaction shall have
been sold to the general public pursuant to a registration statement filed with
and declared effective by the Securities and Exchange Commission under the
Securities Act of 1933, as amended, on or prior to the date of consummation of
such Corporate Transaction.
 
(cc)    "Related Entity" means any Parent, Subsidiary and any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary holds a substantial ownership interest,
directly or indirectly.
 
(dd)    "Restricted Stock" means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.
 
(ee)    "Share" means a share of the Common Stock.
 
(ff)    "Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
    3. Stock Subject to the Plan.
 
(a) Subject to the provisions of Section 11(a) below, the maximum aggregate
number of Shares which may be issued pursuant to all Awards (including Incentive
Stock Options) is six million five hundred thousand (6,500,000) Shares. The
Shares may be authorized, but unissued, or reacquired Common Stock.
 
(b) Any Shares covered by an Award (or portion of an Award) which is forfeited
or canceled, expires or is settled in cash, shall be deemed not to have been
issued for puiposes of determining the maximum aggregate number of Shares which
may be issued under the Plan. Shares that actually have been issued under the
Plan pursuant to an Award shall not be returned to the Plan and shall not become
available for future issuance under the Plan, except that if unvested Shares are
forfeited, or repurchased by the Company at their original purchase price, such
Shares shall become available for future grant under the Plan.

 
-3-

--------------------------------------------------------------------------------

 
 
    4. Administration of the Plan.
 
(a) Plan Administrator. With respect to grants of Awards to Employees,
Directors, or Consultants, the Plan shall be administered by (A) the Board or
(B) a Committee (or a subcommittee of the Committee) designated by the Board,
which Committee shall be constituted in such a manner as to satisfy Applicable
Laws. Once appointed, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board.
 
(b) Powers of the Administrator. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:
 
(i) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;
(ii) to determine whether and to what extent Awards are grantedhereunder;
 
(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;
 
(iv) to approve forms of Award Agreements for use under the Plan;
 
(v) to determine the terms and conditions of any Award granted hereunder;
 
(vi)    to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable foreign jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;
 
(yii)    to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee's rights
under an outstanding Award shall not be made without the Grantee's written
consent;
 
(viii)   to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan; and
 
(ix.)    to take such other action, not inconsistent with the terms of the Plan,
as the Administrator deems appropriate.
 
    5. Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company, a Parent or a Subsidiary. An Employee,
Director or Consultant who has been granted an Award may, if otherwise eligible,
be granted additional Awards. Awards may be granted to such Employees, Directors
or Consultants who are residing in foreign jurisdictions as the Administrator
may determine from time to time.
 
    6. Terms and Conditions of Awards.
 
(a) Type of Awards. The Administrator is authorized under the Plan to award any
type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) an Option or similar right with a
fixed or variable price related to the Fair Market Value of the Shares and with
an exercise or conversion privilege related to the passage of time, the
occurrence of one or more events, or the satisfaction of performance criteria or
other conditions, or (iii) any other security with the value derived from the
value of the Shares. Such awards include, without limitation, Options, or sales
or bonuses of Restricted Stock, and an Award may consist of one such security or
benefit, or two (2) or more of them in any combination or alternative.

 
-4-

--------------------------------------------------------------------------------

 
 
(b) Designation of Award. Each Award shall be designated in the Award Agreement.
In the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Non-Qualified Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of Shares
subject to Options designated as Incentive Stock Options which become
exercisable for the first time by a Grantee during any calendar year (under all
plans of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options, to the extent of the Shares covered thereby in excess of the foregoing
limitation, shall be treated as Non-Qualified Stock Options. For this purpose,
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares shall be determined as of
the grant date of the relevant Option.
 
(c) Conditions of Award, Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria. The performance criteria established
by the Administrator may be based on any one of, or combination of, increase in
share price, earnings per share, total shareholder return, return on equity,
return on assets, return on investment, net operating income, cash flow,
revenue, economic value added, personal management objectives, or other measure
of performance selected by the Administrator. Partial achievement of the
specified criteria may result in a payment or vesting corresponding to the
degree of achievement as specified in the Award Agreement.
 
(d) Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
 
(e) Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Grantee to payment or receipt of Shares or other consideration under an Award.
The Administrator may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rales and procedures that the Administrator deems
advisable for the administration of any such deferral program.
 
(f) Award Exchange Programs. The Administrator may establish one or more
programs under the Plan to permit selected Grantees to exchange an Award under
the Plan for one or more other types of Awards under the Plan on such terms and
conditions as determined by the Administrator from time to time.
 
(g) Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.
 
(h) Early Exercise. The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award. Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.
 
(i)     Term of Award. The term of each Award shall be the term stated in the
Award Agreement, provided, however, that the term shall be no more than ten (10)
years from the date of grant thereof, However, in the case of an Incentive Stock
Option granted to a Grantee who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the Award Agreement.
 
(j)      Transferability of Awards. Non-Qualified Stock Options shall be
transferable (i) to the extent provided in the Award Agreement and in a manner
consistent with Section 260.140.41 of Title 10 of the California Code of
Regulations and (ii) by will, and by the laws of descent and distribution.
Incentive Stock Options and other Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Grantee, only by the Grantee.

 
-5-

--------------------------------------------------------------------------------

 
 
(k)     Time of Granting Awards, The date of grant of an Award shall for all
puiposes be the date on which the Administrator makes the determination to grant
such Award, or such other date as is determined by the Administrator. Notice of
the grant determination shall be given to each Employee, Director or Consultant
to whom an Award is so granted within a reasonable time after the date of such
grant.
 
    7.      Award Exercise or Purchase Price, Consideration and Taxes.
 
(a)     Exercise or Purchase Price. The exercise or purchase price, if any, for
an Award shall be as follows:
 
(i)           In the case of an Incentive Stock Option:
 
(A) granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be not less than one hundred ten percent (110%) of
the Fair Market Value per Share on the date of grant; or
 
(B) granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
 
           (ii)           In the case of a Non-Qualified Stock Option:
 
(A)     granted to a person who, at the time of the grant of such Option, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be not less than one hundred ten percent (110%) of the Fair
Market Value per Share on the date of grant; or
 
(B)     granted to any person other than a person described in the preceding
paragraph, the per Share exercise price shall be not less than eighty-five
percent (85%) of the Fair'Market Value per Share on the date of grant.
 
           (iii) In the case of the sale of Shares:
 
(A) granted to a person who, at the time of the grant of such Award, or at the
time the purchase is consummated, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share purchase price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant; or
 
(B) granted to any person other than a person described in the preceding
paragraph, the per Share purchase price shall be not less than eighty-five
percent (85%) of the Fair Market Value per Share on the date of grant.
 
             (iv) In the case of other Awards, such price as is determined by
the
 
Administrator.
 
             (v) Notwithstanding the foregoing provisions of this Section 7(a),
in the case of an Award issued pursuant to Section 6(d), above, the exercise or
purchase price for the Award shall be determined in accordance with the
principles of Section 424(a) of the Code.
 
(b)     Consideration. Subject to Applicable Laws, the consideration to be paid
for the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Administrator (and, in the case of
an Incentive Stock Option, shall be determined at the time of grant). In
addition to any other types of consideration the Administrator may determine,
the Administrator is authorized to accept as consideration for Shares issued
under the Plan the following:
 
             (i) cash;
 
             (ii) check;

 
-6-

--------------------------------------------------------------------------------

 

 
(iii) delivery of Grantee's promissory note with such recourse, interest,
security, and redemption provisions as the Administrator determines as
appropriate;
 
(iv) if the exercise or purchase occurs on or after the Registration Date,
surrender of Shares or delivery of a properly executed form of attestation of
ownership of Shares as the Administrator may require (including withholding of
Shares otherwise deliverable upon exercise of the Award) which have a.Fair
Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised (but only
to the extent that such exercise of the Award would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price
unless otherwise determined by the Administrator);
 
(iiv)     with respect to Options, if the exercise occurs on or after the
Registration Date, payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (A) shall provide written instructions to a
Company designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Shares and (B) shall provide written
directives to the Company to deliver the certificates for the purchased Shares
directly to such brokerage firm in order to complete the sale transaction; or
 
(vi)    any combination of the foregoing methods of payment.
 
          (c)     Taxes. No Shares shall be delivered under the Plan to any
Grantee or other person until such Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of any foreign, federal,
state, or local income and employment tax withholding obligations, including,
without limitation, obligations incident to the receipt of Shares or the
disqualifying disposition of Shares received on exercise of an Incentive Stock
Option. Upon exercise of an Award the Company shall withhold or collect from
Grantee an amount sufficient to satisfy such tax obligations.
 
    8.      Exercise of Award.
 
          (a)     Procedure for Exercise; Rights as a Shareholder.
 
(i) Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement but in the case of an Option, in no case at
a rate of less than twenty percent (20%) per year over five (5) years from the
date the Option is granted, subject to reasonable conditions such as continued
employment. Notwithstanding the foregoing, in the case of an Option granted to
an Officer, Director or Consultant, the Award Agreement may provide that the
Option may become exercisable, subject to reasonable conditions such as such
Officer's, Director's or Consultant's Continuous Service, at any time or during
any period established in the Award Agreement.
 
(ii) An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised, including, to the extent selected,
use of the broker-dealer sale and remittance procedure to pay the purchase price
as provided in Section 7(b)(v). Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to Shares subject to an Award, notwithstanding the exercise of an
Option or other Award. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in the Award Agreement or Section 11(a), below.

 
-7-

--------------------------------------------------------------------------------

 
 
(b) Exercise of Award Following Termination of Continuous Service. In the event
of termination of a Grantee's Continuous Service for any reason other than
Disability or death (but not in the event of a Grantee's change of status from
Employee to Consultant or from Consultant to Employee), such Grantee may, but
only during the Post-Termination Exercise Period (but in no event later than the
expiration date of the term of such Award as set forth in the Award Agreement),
exercise the Award to the extent that the Grantee was entitled to exercise it at
the date of such termination or to such other extent as may be determined by the
Administrator. The Grantee's Award Agreement may provide that upon the
termination of the Grantee's Continuous Service for Cause, the Grantee's right
to exercise the Award shall terminate concurrently with the termination of
Grantee's Continuous Service. In the event of a Grantee's change of status from
Employee to Consultant, an Employee's Incentive Stock Option shall convert
automatically to a Non-Qualified Stock Option on the day three (3) months and
one day following such change of status. To the extent that the Grantee is not
entitled to exercise the Award at the date of termination, or if the Grantee
does not exercise such Award to the extent so entitled within the
Post-Termination Exercise Period, the Award shall terminate.
 
(c) Disability of Grantee. In the event of termination of a Grantee's Continuous
Service as a result of his or her Disability, Grantee may, but only within
twelve (12) months from the date of such termination (and in no event later than
the expiration date of the term of such Award as set forth in the Award
Agreement), exercise the Award to the extent that the Grantee was otherwise
entitled to exercise it at the date of such termination; provided, however, that
if such Disability is not a "disability" as such term is defined in Section
22(e)(3) of the Code, in the case of an Incentive Stock Option such Incentive
Stock Option shall automatically convert to a Non-Qualified Stock Option on the
day three (3) months and one day following such termination. To the extent that
the Grantee is not entitled to exercise the Award at the date of termination, or
if Grantee does not exercise such Award to the extent so entitled within the
time specified herein, the Award shall terminate.
 
(d) Death of Grantee. In the event of a termination of the Grantee's Continuous
Service as a result of his or her death, or in the event of the death of the
Grantee during the Post-Termination Exercise Period or during the twelve (12)
month period following the Grantee's Termination of Continuous Service as a
result of his or her Disability, the Grantee's estate or a person who acquired
the right to exercise the Award by bequest or inheritance may exercise the
Award, but only to the extent that the Grantee was entitled to exercise the
Award as of the date of termination, within twelve (12) months from the date of
death (but in no event later than the expiration of the term of such Award as
set forth in the Award Agreement). To the extent that, at the time of death, the
Grantee was not entitled to exercise the Award, or if the Grantee's estate or a
person who acquired the right to exercise the Award by bequest or inheritance
does not exercise such Award to the extent so entitled within the time specified
herein, the Award shall terminate.
 
    9.      Conditions Upon Issuance of Shares.
 
(a)     Shares shall not be issued pursuant to the exercise of an Award unless
the exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
 
(b)     As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.
 
    10.     Repurchase Rights. If the provisions of an Award Agreement grant to
the Company the right to repurchase Shares upon termination of the Grantee's
Continuous Service, the Award Agreement shall (or may, with respect to Awards
granted or issued to Officers, Directors or Consultants) provide that:
 
(a) the right to repurchase must be exercised, if at all, within ninety (90)
days of the termination of the Grantee's Continuous Service (or in the case of
Shares issued upon exercise of Awards after the date of termination of the
Grantee's Continuous Service, within ninety (90) days after the date of the
Award exercise);
 
(b) the consideration payable for the Shares upon exercise of such repurchase
right shall be made in cash or by cancellation of purchase money indebtedness
within the ninety (90) day periods specified in Section 10(a);

 
-8-

--------------------------------------------------------------------------------

 

 
(c) the amount of such consideration shall (i) be equal to the original purchase
price paid by Grantee for each such Share; provided, that the right to
repurchase such Shares at the original purchase price shall lapse at the rate of
at least twenty percent (20%) of the Shares subject to the Award per year over
five (5) years from the date the Award is granted (without respect to the date
the Award was exercised or became exercisable), and (ii) with respect to Shares,
other than Shares subject to repurchase at the original purchase price pursuant
to clause (i) above, not less than the Fair Market Value of the Shares to be
repurchased on the date of termination of Grantee's Continuous Service; and
 
(d) the right to repurchase Shares, other than the right to repurchase Shares at
the original purchase price pursuant to clause (i) of Section 10(c), shall
terminate on the Registration Date.

 
    11.     Adjustments Upon Changes in Capitalization or Corporate Transaction.

 
(a)     Adjustments upon Changes in Capitalization. Subject to any required
action by the shareholders of the Company, the number of Shares covered by each
outstanding Award, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan, the exercise or purchase price of each such
outstanding Award, as well as any other terms that the Administrator determines
require adjustment shall be proportionately adjusted for (i) any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Shares, or
similar transaction
 
affecting the Shares, (ii) any other increase or decrease in the number of
issued Shares effected without receipt of consideration by the Company, or (iii)
as the Administrator may determine in its discretion, any other transaction with
respect to Common Stock to which Section 424(a) of the Code applies or a similar
transaction; provided, however that conversion of any convertible securities of
the Company shall not be deemed to have been "effected without receipt of
consideration." Such adjustment shall be made by the Administrator and its
determination shall be final, binding and conclusive. Except as the
Administrator determines, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of Shares subject to an Award.

 
(b)     Corporate Transaction.
 
(i) Termination of Award if Not Assumed. In the event of a Corporate
Transaction, each Award will terminate upon the consummation of the Corporate
Transaction, unless the Award is assumed by the successor corporation or Parent
thereof in connection with the Corporate Transaction.
 
(ii) Acceleration of Award Upon Corporate Transaction. Except as provided
otherwise in an individual Award Agreement, in the event of a Corporate
Transaction each Award which is at the time outstanding under the Plan shall
automatically become fully vested and exercisable and be released from any
restrictions on transfer (other than transfer restrictions applicable to
Options) and repurchase or forfeiture rights, immediately prior to the specified
effective date of such Corporate Transaction, for all of the Shares at the time
represented by such Award if the Award is not assumed by the successor
corporation or the Parent thereof in connection with the Corporate Transaction.
For the purposes of accelerating the vesting and the release of restrictions
applicable to Awards pursuant to this subsection (but not for purposes of
termination of such Awards), the Award shall be considered assumed if, in
connection with the Corporate Transaction, the Award is replaced with a
comparable Award with respect to shares of capital stock of the successor
corporation or Parent thereof or is replaced with a cash incentive program of
the successor corporation or Parent thereof which preserves the compensation
element of such Award existing at the time of the Corporate Transaction and
provides for subsequent payout in accordance with the same vesting schedule
applicable to such Award. The determination of Award comparability above shall
be made by the Administrator and its determination shall be final, binding and
conclusive.

 
-9-

--------------------------------------------------------------------------------

 
 
Except as provided otherwise in an individual Award Agreement, in the event of a
Corporate Transaction and to the extent an Award: (A) is in connection with the
Corporate Transaction, either assumed by the successor corporation or Parent
thereof or replaced with a comparable Award with respect to shares of the
capital stock of the successor corporation or Parent thereof or (B) is to be
replaced with a cash incentive program of the successor corporation which
preserves the compensation element of such Award existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same vesting schedule applicable to such Award; then such Award (if assumed),
the replacement Award (if replaced), or the cash incentive program automatically
shall become fully vested, exercisable and payable and be released from any
restrictions on transfer (other than transfer restrictions applicable to
Incentive Stock Options) and repurchase or forfeiture rights, immediately upon
termination of the Grantee's Continuous Service (substituting the successor
employer corporation for "Company or Related Entity" for the definition of
"Continuous Service") if such Continuous Service is terminated by the successor
company without Cause or voluntarily by the Grantee with Good Reason within
twelve (12) months of the Corporate Transaction. The determination of Award
comparability above shall be made by the Administrator, and its determination
shall be final, binding and conclusive.
 
    12.           Effective Date and Term of Plan. The Plan shall become
effective upon the earlier to occur of its adoption by the Board or its approval
by the shareholders of the Company. It shall continue in effect for a term of
ten (10) years unless sooner terminated. Subject to Section 17, below, and
Applicable Laws, Awards may be granted under the Plan upon its becoming
effective.
 
    13. Amendment, Suspension or Termination of the Plan.
 
(a) The Board may at any time amend, suspend or terminate the Plan. To the
extent necessary to comply with Applicable Laws, the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required.
 
(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.
 
(c) Any amendment, suspension or termination of the Plan (including termination
of the Plan under Section 12, above) shall not affect Awards already granted,
and such Awards shall remain in full force and effect as if the Plan had not
been amended, suspended or terminated, unless mutually agreed otherwise between
the Grantee and the Administrator, which agreement must be in writing and signed
by the Grantee and the Company.
 
    14. Reservation of Shares.

 
(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
 
(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
   
    15. No Effect on Terms of Employment/Consulting Relationship, The Plan shall
not confer upon any Grantee any right with respect to the Grantee's Continuous
Service, nor shall it interfere in any way with his or her right or the
Company's right to terminate the Grantee's Continuous Service at any time, with
or without cause, and with or without notice. The Company's ability to terminate
the employment of a Grantee who is employed at will is in no way affected by its
determination that the Grantee's Continuous Service has been terminated for
Cause for the purposes of this Plan.

 
-10-

--------------------------------------------------------------------------------

 
 
    16. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
"Retirement Plan" or "Welfare Plan" under the Employee Retirement Income
Security Act of 1974, as amended.
 
    17. Shareholder Approval. Continuance of the Plan shall be subject to
approval by the shareholders of the Company within twelve (12) months before or
after the date the Plan is adopted. Such shareholder approval shall be obtained
in the degree and manner required under Applicable Laws. Any Award exercised
before shareholder approval is obtained shall be rescinded if shareholder
approval is not obtained within the time prescribed, and Shares issued on the
exercise of any such Award shall not be counted in determining whether
shareholder approval is obtained.
 
    18. Information to Grantees. The Company shall provide to each Grantee,
during the period for which such Grantee has one or more Awards outstanding,
copies of financial statements at least annually.